DETAILED ACTION
	Claims 1-4, 8, and 9 are amended. Claims 1-11 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai (U.S. Patent Application Publication No. 20030195513) in view of Nesbitt (U.S. Patent Application Publication No. 20150044488).
Regarding claim 1, Truckai teaches a high-frequency treatment instrument comprising: an end effector configured to treat, a target of treatment (Abstract; Fig. 3A) the end effector including: an electrode having an outer surface, the electrode being configured to apply a high-frequency electric current to the target of treatment through the outer surface, by being supplied with a high-frequency electric energy to the electrode ([0104]; Fig. 5, element 165), and a coating covering at least, part of the 
Truckai does not teach each of the plurality of first elements having a shape with a higher flatness quotient than each of the plurality of second elements, the plurality of first elements in the mixture being at a smaller ratio than the plurality of second elements so that the coating ensures large electrostatic capacitance and decreases impedance in circuits where the high-frequency current passes through.
Nesbitt, in a method for creating a coating on a substrate, teaches each of the plurality of first elements having a shape with a higher flatness quotient than each of the plurality of second elements ([0101]; Fig. 1H, elements 106c, 106d; 106c is a spherical geometry and 106d is a flake geometry. Since 106c is spherical, 106d would have to be flatter than 106c), the plurality of first elements in the mixture being at a smaller ratio than the plurality of second elements so that the coating ensures large electrostatic capacitance and decreases impedance in circuits where the high-frequency current passes through ([0101]; Fig. 1H; different densities of a combination of 106c and 106d are applied). In addition, Nesbitt teaches that the particles can be made from metal ensuring that both the first and second elements would be conductive ([0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Truckai to where the plurality of first elements having a shape 
Regarding claim 2, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai does not teach wherein the plurality of first elements in the mixture is at a smaller ratio than the plurality of second elements so that the conductive material has a cross-linked structure, the coating increasing electrostatic capacitance by the cross-linked structure of the conductive material so that the coating decreases impedance in circuits where the high frequency current passes through, and thereby the coating being conductive with respect to the high-frequency current.
Nesbitt further teaches wherein the plurality of first elements in the mixture is at a smaller ratio than the plurality of second elements so that the conductive material has a cross-linked structure, the coating increasing electrostatic capacitance by the cross-linked structure of the conductive material so that the coating decreases impedance in circuits where the high-frequency current passes through, and thereby the coating being conductive with respect to the high-frequency current ([0101]; Fig. 1H; different densities of a combination of 106c and 106d are applied. Also, the conductive elements are embedded within the coating making the structure cross-linked).
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to where the plurality of first elements in the mixture were at a smaller ratio than the plurality of second elements and to incorporate it into the system of Truckai since there are a finite number of identified, predictable potential solutions (i.e., having the first elements at a smaller ratio, the same ratio, or a 
Regarding claim 3, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai does not teach wherein each of the plurality of second elements has a spherical, a polyhedral or a. linear shape.
Nesbitt further teaches wherein each of the plurality of second elements has a spherical, a polyhedral or a linear shape (Fig. 1H, element 106c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein each of the second elements has a spherical, a polyhedral or a linear shape as taught by Nesbitt in the system of Truckai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. ensuring that the current would be able to pass through the coating and treat the grasped tissue).
Regarding claim 4, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai does not teach wherein each of the plurality of first elements and each of the plurality of second elements is a powder of the conductive material.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the powder of Nesbitt for the particles of Truckai. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 5, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai further teaches a heat-generating body configured to generate heat and configured to transmit the generated heat through the electrode to the target of treatment ([0106]).
Regarding claim 7, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai further teaches wherein the non-conductive material has at least one of the following functions: prevention of living tissue from adhering, water repellency, oil repellency, abrasion resistance, thermal insulation, additive coloration, and anti-halation ([0099]; silicone is a material known for its hydrophobic characteristics).
Regarding claim 9, Truckai teaches an end effector comprising: an electrode having an outer surface ([0104]; Fig. 5, element 165), the electrode being configured to a high-frequency electric current to the target of treatment through the outer surface by being supplied with a high-frequency electric energy to the electrode ([0104]; Fig. 5, element 165), and a coating covering at least part of the outer surface of the electrode ([0094]; Fig. 5, element 160a), the coating being formed as a single layer from an integrated mixture of a non-conductive material and a conductive material forming the coating ([0094-
Truckai does not teach each of the plurality of first elements having a shape with, a higher flatness quotient than each of the plurality of second elements, the plurality of first elements in the mixture being at a smaller ratio than the plurality of second elements so that the coating ensures large electrostatic capacitance and decreases impedance in circuits where the high-frequency current passes through, and thereby the coating is conductive with respect to the high-frequency current.
Nesbitt teaches each of the plurality of first elements having a shape with a higher flatness quotient than each of the plurality of second elements ([0101]; Fig. 1H, elements 106c, 106d; 106c is a spherical geometry and 106d is a flake geometry. Since 106c is spherical, 106d would have to be flatter than 106c), the plurality of first elements in the mixture being at a smaller ratio than the plurality of second elements so that the coating ensures large electrostatic capacitance and decreases impedance in circuits where the high-frequency current passes through ([0101]; Fig. 1H; different densities of a combination of 106c and 106d are applied). In addition, Nesbitt teaches that the particles can be made from metal ensuring that both the first and second elements would be conductive ([0024]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Truckai to where the plurality of first elements having a shape with a higher flatness quotient than each of the plurality of second elements, the plurality of first elements in the mixture being at a smaller ratio than the plurality of second elements so that the coating ensures large electrostatic capacitance and decreases impedance in circuits where the high-frequency current passes through, and the plurality of first and second elements were conductive as taught by Nesbitt in order to ensure that current would be able to pass through the coating and treat the grasped tissue.
Regarding claim 10, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai further teaches wherein the end effector is formed into forceps (Fig. 4, elements 112a, 112b).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Nesbitt and in further view of Yamada (U.S. Patent Application Publication No. 20090216157).
Regarding claim 6, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai and Nesbitt do not teach a vibration-transmitting member in which the electrode is provided, the vibration transmitting member being configured to resonate when ultrasonic vibration is transmitted.
Yamada, in an analogous device, teaches a vibration-transmitting member in which the electrode is provided, the vibration transmitting member being configured to resonate when ultrasonic vibration is transmitted ([0057]; Fig. 1, 2, elements 4, 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a vibration-transmitting member in which the electrode is provided, the vibration transmitting member being configured to resonate when ultrasonic vibration is transmitted as taught by Yamada in the system of Truckai and Nesbitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. allowing the user to use ultrasonic treatment to further treat the tissue if appropriate).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Nesbitt and in further view of Koullick (U.S. Patent Application Publication No. 20150231308).
Regarding claim 8, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention as stated above.
Truckai and Nesbitt do not teach wherein the volume percent of the second elements is twice the volume percent of the first elements.
Koullick, in a catheter device utilizing a coating, teaches wherein the volume percent of the second elements is twice the volume percent of the first elements ([0108]; the volume ratio of 0.5:1 is the same as a volume ratio of 1:2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the volume percent of the second elements is twice the volume percent of the first elements as taught by Koullick in the system of Truckai and Nesbitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, Nesbitt does not explicitly state “wherein a volume percent of the plurality of second elements is twice a volume percent of the plurality of first elements.” Nesbitt, however, does state that different densities of the first and second elements can be disposed in the coating layer. It is well known in the art that simple experimentation regarding disposition different densities of first and second elements within a coating could be conducted in order to determine that the volume ratio of the plurality of second elements to the plurality of first elements would be 2:1.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Truckai to where a volume percent of the plurality of second elements is twice a volume percent of the plurality of first elements as taught by Nesbitt in order to ensure that current would be able to pass through the coating and treat the grasped tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Nesbitt and in further view of Worrell (U.S. Patent Application Publication No. 20150320437).
Regarding claim 11, the combination of Truckai and Nesbitt teaches all the elements of the claimed invention above.
Truckai and Nesbitt do not teach wherein the end effector is formed into a surgical knife.
Worrell, in a similar field of endeavor, teaches wherein the end effector is formed into a surgical knife ([0394]; Fig. 4, 5, element 160).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the end effector is formed into a surgical knife as taught by Worrell in the system of Truckai and Nesbitt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. allowing the user to use a knife element to treat tissue if appropriate).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

/LINDA C DVORAK/               Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                         


/NILS A POTTER/               Examiner, Art Unit 3794